Title: The Commissioners to the Comte de Vergennes, 1 October 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passy 1. October 1778
     
     We have received, the Letter which your Excellency, did Us the Honour, to write to us, on the twenty seventh of the last Month: together with a Copy of a Letter from the Ministre of the Marine to your Excellency, of the twenty first of the Same Month.
     
     Convinced of the Propriety of those Ecclaircisements, which his Excellency demands, We had recourse to our Instructions from Congress, and although we have Powers and Instructions to treat, and conclude Treaties, with all the European Powers, to whom no particular Minister has been sent by Congress, yet we cannot find that our Powers extend to conclude Treaties, with the Barbary States.
     We are, nevertheless instructed, to endeavour to obtain Passes for the Vessells of the United States, and their Subjects, from those Powers, through the Mediation and Influence of his most Christian Majesty, which we therefore request his Excellency, to endeavour to procure, provided he Sees no danger in the Attempt or material Objection to it.
     We have, however the Honour to agree with his Excellency in Opinion, that an Acknowledgment of the Independance of the United States, on the Part of those Powers and a Treaty of Commerce between them and Us, would be beneficial to both, and a Negociation to that End not unlikely to succeed, because there has been, heretofore Some Trade between them and Us, in the Course of which our People and Vessells were well received.
     We therefore Submit it to his Excellency’s Judgment, either to commence a Negociation for Passes for American Vessels, immediately, or to wait untill we can write to Congress, and obtain Powers, to treat with those States and conclude Treaties of Commerce, with them, when we Shall request to commence, and conduct the Negociation, through the Mediation, and under the Auspices of his Majesty.
     We have the Honour to request his Excellencys Advice hereupon.
     We address this to your Excellency, as We have done many other Things, which we suppose must be referred to other Departments, because your Excellency, being the Ministre for foreign Affairs, we have understood, that we have no right to apply in the first Instance, to any other: But if we have been misinformed, or ill-advised, in this, and there is no Impropriety in our making immediate Application to other Ministers, upon Subjects which we know to be within their Departments, we request your Excellency to give Us an Intimation of it; And for the future we will avoid giving unnecessary Trouble to your Excellency.
     We have the Honour to be, with Sentiments of the most entire respect, your Excellencys most obedient and most humble servants
     
      B Franklin
      Arthur Lee
      John Adams
     
     